EXHIBIT 10.6
Docket No.: 25672-0002-U1
ASSIGNMENT OF APPLICATION
     Whereas, I, Mickael Collins Joasil, hereafter referred to as “applicant” or
“assignor,” who resides at the corresponding addresses listed below, have
invented certain new and useful improvements in a SYSTEM FOR RECHARGING BATTERY
OPERATED DEVICES.

  o   for which an application for a United States Patent will be subsequently
filed. I hereby authorize and request an attorney having the power of attorney
to prosecute the application from McNees Wallace & Nurick LLC of 100 Pine
Street, P.O. Box 1166, Harrisburg, PA 17108 to insert here in parenthesis
(Application number                                         ,
filed                                          ) the filing date and application
number of the application when known.     þ   for which an application for a
United States Patent was filed on April 9, 2008, Application Number 12/100,030.

and
     Whereas, PURERAY CORP., whose street address is 900 Greenbank Road,
Suite 310, Nepean, Ontario K2J 4P6 Canada, herein referred to as “assignee,” is
desirous of acquiring the entire right, title and interest in the same.
     Now, therefore, in consideration of the sum of one dollar ($1.00), the
receipt whereof is acknowledged and other good and valuable consideration the
receipt of which from assignee is hereby acknowledged, I, as assignor, have
sold, assigned, transferred, and set over, and hereby sell, assign, transfer and
set over unto the assignee, its lawful successors and assigns, my entire right,
title and interest in and to this invention and this application, and all
divisions, and continuations thereof, and all Letters Patent of the United
States which may be granted thereon, and all reissues thereof, and all rights to
claim priority on the basis of such application, and all applications for
Letters Patent which may hereafter be filed for this invention in any foreign
country and all Letters Patent which may be granted on this invention in any
foreign country, and all extensions, renewals, and reissues thereof; and we
hereby authorize and request the Commissioner of Patents and Trademarks of the
United States and any official of any foreign country whose duty it is to issue
patents on applications as described above, to issue all Letters Patent for this
invention to assignee, its successors and assigns, in accordance with the terms
of this assignment;
     AND, I hereby covenant that I have the full right to convey the interest
assigned by this Assignment, and I have not executed and will not execute any
agreement in conflict with this Assignment;

- 1 -



--------------------------------------------------------------------------------



 



     AND, I hereby further covenant and agree that I will, without further
consideration, communicate with assignee, its successors and assigns, any facts
known to me respecting this invention, and testify in any legal proceeding, sign
all lawful papers that may be necessary or desirable to perfect the title to
this invention in said assignee, its successors or assigns, execute all
divisional, continuation, and reissue applications, make all rightful oaths and
generally do everything possible to aid assignee, its successors and assigns, to
obtain and enforce Letters Patent for this invention in the United States and
any foreign country, it being understood that any expense incident to the
execution of such papers shall be borne by the assignee, its successors and
assigns.
     I hereby declare that all statements made herein and on the accompanying
Assignment Recordal Letter of my own knowledge are true and that all statements
made on information and belief are believed to be true; and further that these
statements were made with the knowledge that willful false statements and the
like so made are punishable by fine or imprisonment, or both, under Section 1001
of Title 18 of the United States Code, and that such willful false statements
may jeopardize the validity of the application or any patent issuing therefrom.
     IN WITNESS WHEREOF and INTENDING TO BE LEGALLY BOUND, I hereunto set my
hand having read and understood this Assignment.

                  Mickael Collins Joasil         300-910 Greenbank Road        
Nepean Ontario K2J 4P6 C         CANADA    
 
           
 
  By:         /s/ Mickael Collins Joasil    
 
           
 
           
Witness
           
 
  Date:         July 02, 2008    
 
           

- 2 -